Title: James Madison: Autobiography, December 1830
From: Madison, James
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                [1830-1831?]
                            
                        
                        
                        J. M. was born on the 5th of Mar. (O. 5) 1751. His parents J. M. & N. (Conway) Madison, resided in
                            the County of Orange in Virga. At the time of his birth they were on a visit to her mother, who resided on the
                            Rappahannoc, at Port Conway in the County of King George.
                        At the age of about 12 years, he was placed by his father under the tuition of Donald Robertson, from
                            Scotland, a man of extensive learning, and a distinguished Teacher, in the County of King & Queen. With him he
                            studied the Latin & Greek Languages, was taught to read but not to speak French; and besides Arithmetic and
                            Geography, made some progress in Algebra & Geometry. Miscellaneous literature was also embraced by the Plan of the
                            School.
                        Having remained 3 or 4 years with Mr. Robertson, he prosecuted his Studies for a year or two under the Revd.
                            Ths. Martin the Parish Minister of the Estabd. Church, (of England as then called) who lived with his father as a private
                            Tutor.
                        One of the Earliest books which engaged his attention was the "Spectator," which, from his own experience, he
                            inferred to be particularly adapted to inculcate in youthful minds, just sentiments an appetite for knowledge, and a taste
                            for the improvement of the mind and manners.
                        *see letter to Rd. D. Cutts.
                        In the year 1769, by the advice of Mr. Martin, and his brother Alexander, both of whom had been educated at
                            Nassau Hall in N. J., he was sent to that College, of which Docr. Witherspoon was then President in preference to William
                            & Mary, the climate of which was unhealthy for persons going from a mountainous Region. He there went thro’ the
                            ordinary Course of Studies, and in the Autumn of 1771, recd. a diploma of B. of Arts. His health being at the time too
                            infirm for a journey home, he passed the ensuing winter in Princeton, employing his time in miscellaneous Studies; but not
                            without a reference to the profession of the Law; He availed himself of this opportunity of acquiring a slight knowledge
                            of the Hebrew, which was not among the College Studies.
                        His very infirm health, had been occasioned not a little by a redoubled labour, in which he was joined by a
                            fellow Student Jas. Ross, in accomplishing the studies of two years within one, having obtained from the faculty a promise
                            that in case their preparation for t[he] usual degree, should be found unexceptionable, the honor should be conferred. The
                            effect on his health, was increased also by an indiscreet experiment of the minimum of sleep & the maximum of
                            application, which the Constitution would bear. The former was reduced for some weeks, to less than five hours in the 24.*
                        *He became satisfied that no real progress was gained by such a disproportionate extension of the hours of
                            study, nor did he consider their success in performing the task of two years in one as any extraordinary atchievement. It
                            could have been effected by others with little more than the ordinary exertion. The effect on his health proceeded from
                            the extraordinary exertion made to justify the indulgence granted by the Faculty and to insure the attainment of his
                            object. Hence it is probable they were better qualified in one year than they would have been in two by the ordinary
                            application.
                        The extreme neglect of the French language at that day in the public Seminaries will appear from an incident
                            soon after he had entered the College, then one of the most conspicuous in the Colonies. Docr. Witherspoon who spoke the
                            language, had invited a visit from a French Gentleman, who could not speak a word of English. The Gentleman happened to
                            arrive, when the Docr. happened to be absent, and not a single member of the family knew a word of French. In this
                            embarrassment Mrs. Witherspoon, sent to the College for some one who cd relieve her from it. On application to the
                            members of the faculty, it was found that not one of them knew any thing of French; and it was found also on successive
                            applications to the Students, that all of them were equally ignorant, with the single exception of himself, who conscious of his
                            incapacity for a conversation in the language, endeavored to decline the task. As nothing better, however could be done,
                            it was insisted that he should meet the stranger. The meeting took place, with a salutation & questions on his
                            part, wch. tho’ they wd have been intelligible to the eye were perfectly otherwise gall to the ear, especially from the rapid
                            utterances of the Speaker The Scene was as awkward as possible; but fortunately after abortive efforts sufficiently
                            repeated, the Docr. arrived to the great relief of all the parties, and not a moment lost in the escape of the discomfited
                            Interpreter.
                        On his return to Virga. he continued for several years in very feeble health but without neglecting a course
                            of reading, which mingled miscellaneous subjects with the studies intended to qualify him for the Bar, for a practice at
                            which however he never formed any absolute determination.
                        On the commencement of the dispute with G-B, he entered with the prevailing Zeal into the Amn cause; being
                            under very early and strong impressions in favor of liberty both Civil & Religious. His devotion to the latter
                            found a particular occasion for its exercise in the persecution instituted in his County as elsewhere agst the preachers
                            belonging to the Sect of Baptists then beginning to spread thro’ the Country. Notwithstandg—the enthusiasm which
                            contributed to render them obnoxious to the sober public opinion as well as to the laws then in force, against Parishes descenting from the  Estabd. Religion, he spared no exertion to [save] them from imprisonment
                            & to promote their release from it. This interposition, tho’ a mere duty prescribed by his conscience, obtained
                            for him a lasting place in the favor of that particular sect. Happily it was not long before the fruits of Independence
                            and of the spirit & principles which led to it, included a compleat establishment of the Rights of Conscience
                            without any distinction of Sects or individuals.
                        In 1775. He was elected a member of the Convn. for the County, living at the time with his father (who was
                            Chairman of it) and had a part in the County proceedings belonging to the period. The spirit of the epoch may be seen in
                            the address to P. H. on His expedition having for object the military Stores in Williamsburg, rifled by Govr. Dunmore.
                        He was restrained from entering into the military service by the unsettled state of his health and the
                            discouraging feebleness of his Constitution of which he was fully admonished by his experience during the exercises and
                            movements of a minute Company which he had joined.
                        In the Spring of 1776, he was initiated into the political career by a County election to the Convention
                            which formed the original Constitution of the State with the Declaration of Rights prefixed to it; and which on the 16 day
                            of May unanimously instructed the Deputies in Congs. to propose the final separation from G. B.
                            as Declared by that Body on the 4th. of July following. Being young & in the midst of distinguished &
                            experienced members of the Convention, he did not enter into its debates; tho he occasionally suggested amendments; the
                            most material of which was a change of the terms in which the freedom of Conscience was expressed in the proposed
                            Declaration of Rights. This important & meritorious Instrument was drawn by Geo: Mason, who had inadvertently
                            adopted the word toleration, in the article on that subject. The change suggested and accepted,
                            substituted a phraseology which—declared designated the freedom of Conscience to be a nat. &
                                absolute right. See in the files of J. M. the printed report of the Committee, with
                            the proposed change in the hand of J. M.
                        In the election of Delegates to the Legislature for the ensuing year (1777), he was an unsuccessful
                            candidate. Previous to the Revolution the Election of the County representatives, was as in England, septennial, and it was as there, the usage, for the candidates to recommend
                            themselves to the voters, not only by personal solicitation, but by the corrupting influence of spirituous liquors, and
                            other treats, having a like tendency. Regarding these as equally inconsistent with the purity of moral & of
                            republican principles; and anxious to promote, by his example, the proper reform, he trusted to the new views of the
                            subject which he hoped would prevail with the people; whilst his competitors adhered to the old practice. The consequence
                            was that the election went against him; his abstinence being represented as the effect of pride or parsimony.
                        In the course of the ensuing Session of the Legislature he was appointed by it a member of the Council of
                            State, P. Henry being then Govr. of that Body he continued a member till late in the year 1779. Ths. Jefferson being then
                            Govr; when he was appointed a Delegate to the Revolutionary Congs.
                        To prepare himself for this service, he employed an unavoidable detention from it, in making himself
                            acquainted with the State of the Continental affairs, and particularly that of the finances which, owing to the
                            depreciation of the paper currency, was truly deplorable. The view he was led to take of the evil and its causes, was put
                            on a paper, now to be found in several periodical publications, particularly in Freneau’s Natl. Gazette No.
                        He took his Seat in Congs. in March 1780, and was continued a member by annual re-elections till the
                            expiration of the allowed term of three years, computed from the definitive ratification of the Articles of Confederation
                            in 1781. On his arrival, &c at Philada. he found that Congs. had, after prolonged discussions just adopted the new
                            Scheme of a Currency, by which forty of the paper dollars in circulation, were to be replaced by a single one.
                        For the proceedings of Congress during the above period & his participation in them see their
                            journals; secret & public, his correspondence from the Spot, with Jos: Jones. Edm. Randolph, Ths. Jefferson,
                            & others on his files; and the debates which he took down commencing Novr. 1782, and continued to the end of his
                            term in the year following; see particularly, in a Communication in Niles Register for a correction of an erroneous
                            Statement of an important transaction relating to the Mississippi, which first appeared in Ramsay’s History of the
                            Revolution, and has been followed in other publications; Pitkin’s history among them. The right of the U. S., to the
                            navigation of that River, was maintained by him, in every situation & on every occasion, which made it proper. One
                            proof of his solicitude & exertions in its behalf, may be seen in the Instructions of Congress drawn by him given
                            to Mr. Jay on the day of 1780. See also his Letter of to Lafayette, on his files.
                        On his return to private life he resumed his Law studies, to which the forenoon was chiefly dedicated. In the
                            afternoon he indulged in miscellaneous reading; which embraced among other works of philosophical cast, those of Buffon
                            whose views of nature, however fanciful & even absurd in some instances, were highly attractive in others,
                            & especially by the fascinating eloquence wch. distinguishes them. Whilst engaged on the zoological volumes, he
                            availed himself of the means occasionally falling into his hands, of making minute comparisons of sundry of our
                            quadrupeds, with those bearing the name,or having the resemblance of them in Europe. Among his papers are notes of the
                            details, which might save in a small degree the labour of more scientific & systematic observers.
                        He was soon however called from this disposal of his time, by the wish of his Countrymen, that he should be
                            one of their representatives in the Legislature of the State; a service to which he yielded with the less reluctance, as
                            it wd. give him an opportunity of placing in a favorable position, the cause of reform in our federal System, then in the
                            paroxism of its infirmities, and filling every well informed patriot with the most acute anxieties.
                        He was accordingly elected in the Spring of 1784, & reelected for the two successive years. For the
                            Legislative proceedings of Virga. during that interesting period embracing the Convention at Annapolis, proposed grants of
                            power to Congs, & its recommendation of that at Phila; the project of a Religious Estabt. & the separation of
                            Kentucky from Virga., the effort for paper money, the revised Code of laws prepared by J. W. & P., the case of
                            British debts, the offered & declined donations to Genl. W. the attempted one to Ths. Paine &c. see his
                            correspondence with Genl. W. E. R. and particularly the copious one, with Mr. J__n during the period.
                        see also the Memorial & Remonstrance agst. the Religs. Establ. and an explanatory letter to Geo: Mason
                            of Green Spring, notes of the proceedings at Annapolis, and an explanatory Correspondence with Noah Webster, as to the
                            origin of the Convention there. In the Statement prefixed to the Laws of U. S. edited by Rush & Colvin, there is
                            an error in ascribing the Resolns. of Virga. in 1785 i e those cited to J. M. They were the Report of a Come. on his advice
                            it varied them from a longer duration to that of years. This circumstance contributed to abandonment of them.
                        The Convention at Annapolis having recommended another with enlarged powers to be held at Phila. the year
                            following, He brought forward the Act of compliance on the part of Virga. assembly which availing itself of the early
                            period of [ ] set the first example of deciding on the measure, tho’ it is believed that the
                            legisl, of N. J. was the first in taking the measure into
                            consideration. See the act of Virga; also his correspondence with Genl. Washington,
                            & Mr. Jefferson.
                        After his appt. as a deputy to that Convention, he turned his attention and researches to the sources ancient
                            & modern, of information and guidance as to its object. Of the result of these he had the use both in the
                            Convention and afterwards in the "Federalist". For the first shoots in his thoughts, of a plan of Fedl. Govt. see his
                            letter to Ths Jeff 19. March E. R. of 8 Feby 1787. and to Genl. W. of the same year.
                        Of the proceedings of the Convention & his part in them, see the debates taken by him at great
                            length; and with great care: and which will fill 3 vols. 8[0.] or more. The notes of Judge Yates full of errors, some of
                            them very gross. see his letter to Jon: Elliott, & others, particularly N. P. Trist—
                        During this period & until the expiration of the Old Congress he continued a member of that Body. Of
                            its proceedings previous to & subsequent to the Convention of 1787, see the debates taken by him, and his
                            correspondence with E. R. Mr. Jos. Jones, Mr. Pendleton & Mr. Jefferson. His main object in returning to a service
                            in that Body; was to bring abt. if possible, the cancelling, of the project of Mr. Jay for shutting the Mississippi wch.
                            threatened an alienation of Kentucky then a part of Virga. from any increase of Fedl. power, with such an evidence in view
                            [of] a disposition in those possessing it to make that sacrifice.
                        It was in this interval between the close of the Fedl. Convention, and the meeting of the State Conventions,
                            that the "Federalist"—was written. For his share in it see Gideons Edition
                        The papers first meant for the important & doubtful State of N. Y. and signed "A Citizen of N. Y.
                            afterwards meant for all the States—under—Publius—In the early Stage, the papers shewn by the writers  each to another
                            before going to the press. This inconvenient as Nos being required for a week & committing too much each for the
                            other, that was dropped.*
                        *The numbers subsequent to the last written by him were first seen by him, in print, after his return to
                            Virginia which was hastened by the approaching election.
                        In the month of April 1788, he was elected by the County of Orange a delegate to the State Convention which
                            was to decide on the Constitution proposed by the Fedl. Convention a part of the session absent from confinement with bilious fever. For his part in it see the
                            published debates, which tho’ impartially are defectively taken, and in his case sometimes erroneously, sometimes
                            unintelligibly; see his correspondence during the Session with Alexr. Hamilton & Rufus King.
                        In Feby. 1789, he was elected a Representative from the district in wch. he lived, to the first Congs. under
                            the new Constn. and was continued a member by re-elections till Mar. 1797, when he declined being longer a Candidate. He
                            had become wearied with pub. life, and longed for a return to a State in which he cd. endulge his relish for the
                            intellectual pleasures of the Closet, and the pursuits of rural life, the only resources of his future support. He had
                            also in the year 1794. entered the married State, with a partner who favored these views; and added every happiness to his
                            life which femal merit could impart. In retiring from the pub. service at that juncture he had the example of Gen. W. and
                            his testimony of the prosperous condition of the Country.
                        For the preference he had felt in the outset of the New Govt. of a seat in the House of Reps. to one in the
                            Senate; for the particular means used to prevent his election to the latter, and the party arrangt. of the [H. of R] districts with
                            a view to prevent his election to the former, see the letters of E. R. Edmd. Carrington, F. C. & Geo. Lee
                            Turberville.—See also a letter of J. M. to. E. Randolph Mar. 4. 1789.
                        For the acct. of inaugural address of Genl. W. 1789 see papers of Genl. W. in hands of Mr. Sparks &
                            correspondence of J M with Gen W.
                        On the question of giving a title to the P. see Journals of 2 Houses particularly
                            the entry on that of Senate; See letters of J. M. to E. R. &—
                        For the answer to the address drawn by J. M. as chairman of the Committee & place of delivering it, [
                            ] in a Come Room See his letters to .
                        [printer’s fist] Observn. J. M. was detained by sickness on the road from the Commencement of the 2d. session,
                            and found on his arrival at N. Y. that the answers of both Houses had been delivered by the Speakers heading the members,
                            at the dwelling of the P.
                        For the etiquette of the first Levee, see the printed letter of Mr. J—n on the subject. (J. M. was present
                            on the occasion)
                        For his course* whilst a member of the H. of Reps. in relation to amendts. to the Constn.—to the trade with
                            G. B. & particularly her W. I. Colonies.—to the tariff—to the power of Removal—to the funding System*—to the [t dagger] Bank--to the Carriage tax—to the resolutions, called the Virga. Resols—for an alternative impost on imports from
                            Nats. not in treaty with the U. S. or to Giles Resoln. agst. Secy of Treasy. to Jays treaty*—&c. &c. see Debates in Congs. (Freneaus Nat: Gazette) the pamphlets "Pol Observations (by J. M.
                            & Helvidius). the correspondence wth. E. R. Jos. Jones. Mr. Jefferson et al.—particularly letters of J. M. to E.
                            R. apl. 12. May 30 & 31, June 15. & 17. 24. July 15. augt. 21. 1789. Mar. 14. 21. 30. May 6. 10. 1790. see
                            also [thorn sign]e. draft of Objectn. to Bank at the request of Genl. W. (on his files, for the use of Genl—in the event of his
                            negativing [thorn sign]e. Bill
                        *see letter of J. M. to H. Wheaton Feby. 26. 1827
                        For an explanation of the mystery enveloping the case that produced Giles Resolns—see letter of E. R.—1811.
                            as stated in a paper on the files of J M.
                        Note, Mr. Dalton a Senator communicated to Mr. Jones, that Genl. W observed to him, that he wd. not have
                            sanctioned the Bill putting the commerce of Engd. on the same footing with Nations in Treaty; but that he was given to
                            understand that the Senate had in view another mode of operating on her monopolizing policy.
                        In relation to the Valedy. Address of Genl. W—see correspondence with Gen. W. and Notes of Conversations
                            with him on the subject of his retiring at the end of his first term.
                        In 1799, being not disinclined, as urged by his friends (particularly Col J. Taylor & W. C. Nicholas
                            (see their letters)), to be a Candidate for the Legisl: which wd. have before it the Alien & Sedn. laws; he was
                            elected a delegate from the County for that year. He was the more bound to co-operate on the occasion, as he had drawn the
                            Resolns, of the preceding Session, a vindication of which was called for by the animadversions on them, by other States.
                            See the Resoln. of 98.– & the Report of the Come. thereon, in 99. also the Explanation of them in his letter to
                            Mr. Everett in the N. A. Review in 1830. & in papers on his files
                        [printer’s fist] X He forbore to follow the example, to wch he believes he was the sole exception, of receiving
                            at the public expence the Articles of Stationery provided for the members, wch. he thought he was no more entitled, than
                            to the Supply of other wants incident to his station. To this resolution he adhered throughout, tho’ witht. attracting any
                            notice to it that might lead to a reflection on others. On his first entering pub. life he had laid down strict rules for
                            himself, in pecuniary matters. One, invariably observed was never to deal in pub. property, lands, debts contracts
                            & money, whilst a member of the Body, whose proceedings might influence these transactions. He highly disapproved
                            of pub. Bodies raising the wages of themselves, and declined receiving the addition made by the Leg. of Virga. to the
                            wages of members whilst he was one. In this he was not singular. He was much surprized & disappd. at the
                            incompleting of the Ratificn of the prohibitory Article proposed to the Constn. of the U. S. in 1798, which he had included
                            in the proposed amendts & in 1790-1 and had much at heart.
                        He disapproved also of Chaplains to Congress pd. out of the pub. Treasy. as a violation of principles He
                            thought the only legitimate & becoming mode would be that of voluntary contribution from the members. See remarks
                            on the subject in his manuscript papers on file.
                        [dagger] for the ground on wch. he changed his opinion as to its Constitutionality of bank—see his message to Congs.—his letter to Mr. Haynes of Georgia—and the paper on his files, in favor of precedents of a given character See also his
                            letter to Jos. Cabell. & to C: J Ingersoll
                        [crossed dagger] his opinion in favor of dividing the payment of the public debt between the original holders, and the
                            purchasers, grew out of the enormous gain of the latter particularly out of Soldiers Certificates and the sacrifice of
                            those to whom the public faith had not been fulfilled. Whilst the case of this class of Creditors was less in view he had
                            opposed any discrimination; as in the Congress of 1782 prior to the final settlement with the Army. In the address drawn
                            by him recommending the plan providing for the debt, til indeed the subject came close into view & the sacrifice
                            of the Soldiers was brought home to reflection, he had not sufficiently scanned and felt the magnitude of the evil. Hence
                            in a hasty answer to a letter from the Secretary of the Treasury, wch followed him after the adjournments he did not
                            suggest the idea of discrimination, as one of the ingredients in a funding System. It grew rapidly on him on his return to
                            Congs. as the subject unfolded itself; and the outrageous speculations on the floating paper pressed on the attention Such
                            was the spirit which was stimulated by the prospect of converting the depreciated paper into par value, that it seized
                            members of Congs who did not shrink from the practice, of purchasing thro’ Brokers, the certificates at little price, and
                            contributing by their votes at the same moment; to transmute them into the value of the precious metals.
                        In 1800 he was appointed one of the Virga. Electors who voted for Th. J. & A. B. to be President
                            & V. P. of the U. S. It was with much difficulty that a unanimous vote cd. be obtained in the Va. college of
                            Electors for both, lest an equality might throw the choice into the H. of Reps. or otherwise endanger the known object of
                            the people. J. M. had recd. assurances from a Confidl. friend of Burr that in a certain quarter votes would be thrown from
                            B. with a view to secure a majority for J-n. This authy. alone with the persuasive language of the other Electors,
                            overcame the anxiety of Mr. Wythe, whose devoted regard for Mr. J-n made him nearly inflexible. The event proved that he
                            did not overrate the danger: the votes in the pledged quarter, being all given to B as well as to J–n, which produced the scene at the final choice by Congs See letter of D. G. to J.
                            M. Virga. was at that time extremely averse to the institution of Genl. Tickets for District elections & yielded
                            only to the necessity of being on an equal footing with other States, by following their examples, and securing a
                            unanimity in the voice of the State.
                        In 1801. He was appd. Secy. of State and remained such till 1809, when he was elected to the Presidy. In 1812
                            he was re-elected for another term ending in 1817.
                        For his agency as Secretary of State see files of the Dept & State papers in print: his private
                            correspondence with the Presidt. when one or the other or both were absent from Washington, and with foreign ministers—see the pamphlet on the B. Doctrine as to neutral trade with the Cols. of her Enemies—For the origin of the Embargo
                            misrepresented by Mr. Pickering & others, see a letter to Henry Wheaton July 11 & 21 1824 see his
                            correspondence with Mr. J-n. particularly the letter of Mr. J-n in his printed works. See a note among his papers of the
                            opinion of Mr. Story & Mr. Bacon, & the alarm from Massts. producing it. The Embargo, if enforced wd. have
                            been effectual, & could have been enforced, if instead of relying on a fidelity to the law, violations of it had
                            been guarded agst. by Arming Coasting Cruisers, & authorizing the carriage of captured Smugglers into
                            ports where the Courts wd. have condemned them: See in the publ. Archives the offer of service by the Seamen of
                            Marblehead; who alone would have sufficed & at an expence greatly inferior to the object.
                        For his career in the Executive Magistracy, see State papers—his correspondence with Heads of Depts
                            including Instructions to them—his private Correspondence with our Ministers abroad, see particularly with Barlow, and
                            his account of Bonaparte’s, [right? slight?] of my letter to Barlow—his correspondence with Mr. Jefferson, Mr. Pendleton &
                            others on his files see statement of what passed with Rob. Smith, Eustis, Hamilton & Armstrong on their
                            separation from their respective Departmts—see also a publication of Armstrong in the Literary & Scientific
                            Repository, and an exposure on file of its deceptive representation of the appt. of Genl. Jackson to a Command in the
                            Regular army. see also the ground on which he recomended, in compliance with multiplied applications, the proclamation of
                            a day for Religious Service; the ground being a voluntary concurrence of those who approved a
                            general union, on such an occasion, for which the mere intimation of a day would be sufficient. See the danger of mingling
                            political & even party views, with such proclamation, in the Remarks of Hamilton on the Proclamn. drafted for
                            Genl W. by Edmd. Randolph. The files of the Dept of State contain the original draft with the notes referred to. A copy
                            from the office of State is among the papers of J. M.
                        For the origin of the War, & its [preparations? proportions?] & early operations, see letter to H. Wheaton Feby 26—
                            1827.
                        After the close of his pub. life under the U. S. he devoted himself to his farm & his books; with
                            much avocation however from both, by an extensive & often laborious correspondence (as his files shew) which seems
                            to be entailed on Ex-Presidts. especially when they have passd. a like prolonged & diversified career in the pub.
                            service. See his letters on pol: and Constl. subjects: particularly to J. Adams, S. Roane, J. G. Jackson, Jefferson,
                            Hayne, Hurlbut M. L. Everett, Haynes—Trist—C. J. Ingersoll—Rush—Walsh—Defense of Mr. J-n agst. sons of Mr. Bayard,
                            Nichs. Biddle, S. H. Smith, J. Robertson Jas. Hillhouse See also sundry letters & papers on Constl. and other
                            subjects never printed on his files
                        A small part of his time has also been given to the Agricl. Socy of albemarle, of which he was appd.
                            President & of course obliged to make an address which see also a paper drawn up with a view to a
                            professorship of Agriculture.
                        A longer portion of his time given, as first a Visitor, then the Rector of the University. see his Obituary
                            tribute on the Journal to Mr. J-n and correspondence with visitors & Professors.
                        In 1829, he was prevailed on, notwithstanding his age & very feeble health being but convalescent
                            from a spell of sickness to serve as a member of the convention which revised the Constn. of the States. See the letter of
                            the Come. inviting him & his answer. The printed Debates shew the small part he had in them. His main object was
                            to promote a compromise of ideas between parties fixed in their pol: opinion, by their local interests, &
                            threatening an abortive result to an experiment closely connected with the tranquility of the State, & the
                            capacity of man for self-govt. His personal opinion on the rule of suffrage and apportionment of Reps. on the mode of
                            chusing the Govr. & the functions to be assigned him, were either Controuled by the known will & meditated instruction of his Consts. or by the necessity of securing an effective &
                            tranquil result, by indulging the party, whose defeat would have been most pregnant with danger to it. His preference wd.
                            have been the White basis for one branch, and the mixed or federal basis for the other; in the appt. of Govr., he wd. have
                            preferred the people to the Legisl: allowing the Govr a qualified veto on the laws, and a nominating power to the Senate
                            as in the Govt. of U. S. & some of the individual States. Tho’ aware of the danger of universal suffrage, in a
                            future state of Socy. such as the present State in Europe; he wd. have extended it so far as to secure in every event
                            & change in the state of Society a majy. of the people on the side of power; a Govt. resting on a minority, is an
                            aristocracy not a Repubc. and cd. not be safe, with a [ ]& physical force agst it, witht a standing army, an
                            enslaved press, and a disarmed population. He thought also the ratio of apportionment, as well as the right of suffrage,
                            being both fundamental principles, in free Govt. ought to be prescribed by the Constn. and unalterable by the Legisle:
                            which otherwise might so narrow the latter & new model the former, as to transform the Repub. into an Aristocracy:
                            When it had been found impossible to obtain a fixed ratio apportioning the Represents. and it being obvious, that
                            inequalities wd. occur, that wd. make a re-appt. necessary, he proposed that the Legisl: sd. make [thorn sign]n an abuse of such a
                            power being guarded agst. by requiring for the purpose 2/3 of each House. It was found that those most likely to suffer by
                            the omission of some remedial provision preferred that omission, to the proposed supply of it. The explanation is that
                            they wished for an impossibility of redress without a new Convention, as the ground of a struggle for a new Convention:
                            For his views of a form of Govt. for Repub: at different epochs of his life & of his pol: experience, see letters
                            to J. Brown of Kentucky correspondence with Mr. J-n. (Mr. J-n would have acquiesced in a Constn. for Virga. wth. a freehold
                            suffrage for one Branch of Legis: as was found in a Conversation of J. M. wth. him, in the year 1823 or 24)
                        It has been remarked that the biography of an Author must be a history of his writings. So must that of one
                            whose life has in a manner been a public life, be gathered from his official transactions, and his manuscript papers on
                            pubic subjects including letters to as well as from him This last fund of materials in the case of J. M. is so voluminous, as
                            doubtless in many other cases, as to make it a forbidding task to consult the whole & not a little difficult to abridge
                            [thorn sign]e task by select & special references, separating the relevant from the redundant or irrelative. This with the
                            little time that could be devoted to the attempt, will account for the imperfect manner, in which the references to his
                            files has been executed. A proper execution wd. have required not only a review of every thing penned by himself, but a
                            great mass of letters from his correspondents; a labour, irreconcilable, at his age, with other indispensable demands on
                            his time.
                        
                            
                                
                            
                        
                    